OpinioN by
Judge Cofer:
The plaintiffs allege that on or about the 15th of March, 1879, Crouch, being indebted and in contemplation of insolvency, &c., conveyed a tract of land to Mrs. Beverly. She alleges and the evidence shows that she purchased the land, and paid $853 of the purchase-money, and the balance by a credit on her father’s indebtedness to her, in May, 1879, and that he gave her a bond for title in the August following. The conveyance referred to in the petition was made in execution of this prior contract. That contract is pot assailed. It is nowhere alleged that Crouch then contemplated insolvency. There is nothing upon which to base a judgment that he had any expectation, when he sold the land to the appellant, that he would become insolvent; and it is clear that the fact that he may have contemplated insolvency when he made the deed cannot affect her title unless he also contemplated insolvency when he made the contract to convey.
We are, therefore, of the opinion that the court erred in adjudging the conveyance to the appellant to be within the statute.
Judgment reversed and cause remanded with directions to dismiss the petition as to her.